Slip Op. 05-4


                  UNITED STATES COURT OF INTERNATIONAL TRADE
_______________________________________________
                                                            :
UNITED STATES STEEL CORPORATION
and ISPAT INLAND INC.,                                      :

                              Plaintiffs,                   :

                        v.                                  :

UNITED STATES,                                              :   Court No. 99-08-00525

                              Defendant,                    :

                      and                                   :

USINAS SIDERÚRGICAS DE MINAS GERAIS S/A,                    :
COMPANHIA SIDERÚRGICA PAULISTA and
COMPANHIA SIDERÚRGICA NACIONAL,                             :

                        Defendant-Intervenors.
_______________________________________________ :


[Action challenging countervailing duty suspension agreement is dismissed, pursuant to Stipulation
of Dismissal submitted by Plaintiffs and signed by all parties, following termination of suspension
agreement and issuance of countervailing duty order.]

                                                                      Decided: January 21, 2005

        Skadden, Arps, Slate, Meagher & Flom LLP (Robert E. Lighthizer, John J. Mangan, and
Jeffrey D. Gerrish), for Plaintiffs.

        Peter D. Keisler, Assistant Attorney General; David M. Cohen, Director, and Jeanne E.
Davidson, Deputy Director, Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Stephen C. Tosini and Ada E. Bosque); Christine J. Sohar and Peter J.S. Kaldes, Office of
the Chief Counsel for Import Administration, U.S. Department of Commerce, Of Counsel; for
Defendant.

       Willkie Farr & Gallagher (William H. Barringer and Christopher A. Dunn), for Defendant-
Intervenors.
Court No. 99-08-00525                                                                        Page 2




                                            OPINION

RIDGWAY, Judge:

       More than six years ago, the plaintiff domestic steel producers (“Domestic Producers”),1

among others, petitioned for the initiation of parallel antidumping and countervailing duty

proceedings, alleging that various Brazilian producers (“Brazilian Exporters”)2 were both selling

steel in this country at less than fair value, and receiving countervailable subsidies from the

Government of Brazil. In July 1999, following intense investigations spanning more than eight

months (and on the “drop dead” due date for the U.S. Department of Commerce’s issuance of its

Final Determinations in the two cases),3 the agency suspended both proceedings pursuant to



       1
         Together, the plaintiff Domestic Producers constitute roughly half of the industry overall,
and well over half of the industry that participated in the underlying investigation. See Bethlehem
Steel Corp. v. United States, 25 CIT 895, 896 n.3, 159 F. Supp. 2d 730, 731 n.3 (2001) (“Bethlehem
II”); Bethlehem Steel Corp. v. United States, 28 CIT ____, ____ n.5, 316 F. Supp. 2d 1309, 1311
n.5 (2004) (“Bethlehem III”).

        When this action was filed, the plaintiffs included – in addition to U.S. Steel Group, a unit
of USX Corporation, and Ispat Inland Inc. – Bethlehem Steel Corporation, LTV Steel Company, Inc.,
and National Steel Corporation. See Bethlehem II, 25 CIT at 896 n.3, 159 F. Supp. 2d at 731 n.3;
Bethlehem III, 28 CIT at ____ n.5, 316 F. Supp. 2d at 1311 n.5. However, Bethlehem Steel has since
declared bankruptcy, and has been dissolved; and LTV Steel and National Steel were determined to
no longer have an interest in this litigation. Those three companies were therefore dismissed from
the action, and the caption of the case was modified accordingly. See Consent Motion to Dismiss
Certain Plaintiffs (June 1, 2004); Order (June 3, 2004).
       2
        The three Brazilian Exporters that are Defendant-Intervenors in this action – Usinas
Siderúrgicas de Minas Gerais, Companhia Siderúrgica Paulista, and Companhia Siderúrgica
Nacional – were the respondents in the underlying countervailing duty investigation, and were
respondents in the parallel antidumping investigation as well.
       3
           See footnote 8, infra.
Court No. 99-08-00525                                                                      Page 3



agreements which it entered into – at the eleventh hour – with the Brazilian producers (in the

antidumping case) and the Government of Brazil (in the countervailing duty case). The Domestic

Producers brought actions challenging both suspension agreements.4

       This case has already spawned two opinions – Bethlehem II and Bethlehem III, both of which

remanded to the Commerce Department that agency’s determination to suspend its investigation into

alleged countervailable subsidies received from the Brazilian Government by the three Brazilian

steel exporters.5 See Bethlehem II, 25 CIT at 896, 927, 159 F. Supp. 2d at 732, 762; Bethlehem III,

28 CIT at ____, 316 F. Supp. 2d at 1311-12, 1322. Familiarity with those opinions is presumed.

       In response to Bethlehem III, Commerce filed its Final Redetermination Pursuant to Court

Remand (“Redetermination on Remand”). The Government continued to staunchly defend the

Suspension Agreement, asserting, inter alia, that “Commerce did everything possible to comply fully

with the notice, comment, and consultation requirement[s] of the suspension agreement statute,” but



       4
         Bethlehem I issued in the companion case, which challenged the suspension agreement in
the parallel antidumping duty proceeding. Bethlehem Steel Corp. v. United States, 25 CIT 519, 146
F. Supp. 2d 927 (2001) (“Bethlehem I”). After Bethlehem I remanded to Commerce the suspension
agreement in that proceeding, the Brazilian steel exporters were found to be in violation of the
agreement. Commerce therefore terminated the agreement, and the action was dismissed. See
Certain Hot-Rolled Flat-Rolled Carbon Quality Steel Products From Brazil: Final Results of
Antidumping Duty Administrative Review and Termination of the Suspension Agreement, 67 Fed.
Reg. 6,226 (Dep’t Commerce Feb. 11, 2002).

       Read together, Bethlehem I, Bethlehem II, and Bethlehem III provide the backdrop for this
opinion.
       5
        See Suspension of Countervailing Duty Investigation: Certain Hot-Rolled Flat-Rolled
Carbon-Quality Steel Products from Brazil, 64 Fed. Reg. 38,797 (Dep’t Commerce July 19, 1999)
(suspension of countervailing duty investigation and entry of suspension agreement) (the
“Suspension Agreement” or the “Agreement”).
Court No. 99-08-00525                                                                         Page 4



concluded that “it was not appropriate to terminate the agreement . . . because the agreement

provides concrete benefits and those benefits outweigh the benefits available under a CVD order.”

The Government therefore urged that the Court “sustain Commerce’s Final Redetermination and

dismiss this action.”     See Defendant’s Response to Plaintiffs’ Comments on the Final

Redetermination Pursuant to Court Remand (“Defendant’s Brief”) at 5, 13, 30.6

       In contrast, the Domestic Producers maintain that the Suspension Agreement fails to meet

any of the “stringent and extensive requirements in the statute that must be satisfied before the

Department of Commerce . . . may enter into a suspension agreement.” Plaintiffs’ Comments on the

Final Redetermination Pursuant to Court Remand Issued By the Department of Commerce

(“Plaintiffs’ Brief”) at 1. According to the Domestic Producers, Commerce’s Redetermination on

Remand evinces “a complete and brazen disregard for the Court’s rulings,” and “is an affront not

only to Plaintiffs, but to the Court as well.” Id. at 2. The Domestic Producers’ comments therefore

urged that “the Court . . . determine, once and for all” that “Commerce’s determination to enter into

and maintain the Suspension Agreement is not supported by substantial evidence on the record and

is otherwise not in accordance with law,” and that “[t]he Court . . . direct Commerce to terminate the

Agreement and issue a countervailing duty order forthwith.” Id. at 2-3, 55. See also Plaintiffs’

Reply Brief on the Final Redetermination Pursuant to Court Remand (“Plaintiffs’ Reply Brief”) at

1 (reiterating that Commerce should be directed to terminate the Suspension Agreement and issue

a countervailing duty order, in light of the agency’s “repeated intransigence”).



       6
       The Brazilian Exporters elected not to participate in the briefing on Commerce’s
Redetermination on Remand.
Court No. 99-08-00525                                                                           Page 5



        Recent developments, however, have now obviated the need for a final ruling on the

lawfulness of the Suspension Agreement.            The Government of Brazil has terminated the

Agreement, and a countervailing duty order has been issued by Commerce.7 In light of those events,


        7
       See Agreement Suspending the Countervailing Duty Investigation on Hot-Rolled Flat-Rolled
Carbon-Quality Steel From Brazil; Termination of Suspension Agreement and Notice of
Countervailing Duty Order, 69 Fed. Reg. 56,040 (Dep’t of Commerce Sept. 17, 2004).

        Reports in the trade press indicate that “Brazil first notified the U.S. of its intention to pull
out of the [Suspension Agreement] during a June 24-25 meeting with Deputy Assistant Secretary
for Policy and Negotiations Joe Spetrini,” and that Brazil formally gave notice in a July 28 letter to
Commerce. See “Brazil Pulls Out of Hot-Rolled Steel CVD Suspension Agreement,” Inside U.S.
Trade, Aug. 6, 2004, at 10 (emphasis added). However, the Government failed to advise the Court
of the Brazil’s intentions until August 16, 2004 – seven weeks after Brazil’s first notice to
Commerce, and even two weeks after Brazil’s formal notice. See [Defendant’s] Consent Motion for
Leave to File a Status Report and Status Report (dated August 12, 2004 and filed August 16, 2004).
In the meantime, the Court had independently learned of Brazil’s action through accounts in the
news media. See Letter from Court to Counsel (Aug. 13, 2004) (enclosing copy of news article).

       Moreover, although Commerce submitted an “updated administrative record” to the Court
on August 6 (more than a week before the Government’s Status Report was filed), Commerce’s
cover letter gave no indication as to the contents of that updated record (which, the Court later
discovered, included at page 351 a copy of Brazil’s July 28 letter). See Letter from U.S. Dep’t of
Commerce to Clerk of Court (Aug. 6, 2004) (transmitting “updated administrative record”).

        Counsel are obligated to ensure that the court is promptly apprised of relevant developments
in any case. The precise definition of “promptness” in a particular situation depends on (a) the
significance of the development, and (b) the procedural status of the case at the time.

        Here, it is beyond cavil that the development in question had great significance; indeed,
Brazil’s action arguably mooted the case. Moreover, the case was fully submitted to the Court –
Commerce had filed its Redetermination on Remand, and all briefing had been completed. Given
that procedural status, Brazil’s action – arguably mooting the case – took on even greater
significance. Not only their obligations to the court, but also mere common courtesy required that
counsel immediately notify the Court of Brazil’s intentions, so that the Court could confer with the
parties (if appropriate) and decide whether to continue to devote judicial resources to analysis of the
remand results and the comments thereon.

        Here, there is a very strong argument that the Government (and perhaps the Brazilian
Court No. 99-08-00525                                                                           Page 6



the plaintiff Domestic Producers have filed with the Court a Stipulation of Dismissal, signed by all

parties.

           Accordingly, pursuant to that Stipulation, and with the observations that follow, this action

is dismissed.


                                             I. Background

           In late September 1998, the Domestic Producers, among others, petitioned Commerce and

the International Trade Commission (“ITC”), seeking the imposition of countervailing duties on

certain steel products from Brazil. The ITC issued an affirmative preliminary material injury

determination one month later. Commerce’s preliminary determination followed, in mid-February

1999, finding that countervailable subsidies were indeed being provided to the Brazilian Exporters.

           On June 6, 1999, barely one month prior to the deadline for its final determination,

Commerce and the Brazilian Government initialed a proposed agreement to suspend the

countervailing duty investigation. Because the relevant statute requires that a suspension agreement

be completed no later than the date of Commerce’s final determination, and because the statute

requires that the agency notify and consult with petitioners at least 30 days in advance, June 6 was

the last possible day on which Commerce could announce its intention to suspend the investigation.8


Exporters as well) should have given appropriate notice to the Court immediately following
Commerce’s June 24-25 meeting with the Government of Brazil. Certainly there can be no excuse
for delaying even a day after the July 28 letter.
           8
         The deadline for Commerce’s Final Determination had already been extended several times,
and could not be extended past July 6, 1999 – the agency’s “drop-dead” due date. See generally
Bethlehem II, 25 CIT at 900 n.17, 159 F. Supp. 2d at 736 n.17 (citing the relevant provisions of the
statute, and detailing their application to the facts of this case).
Court No. 99-08-00525                                                                        Page 7



Commerce provided a copy of the proposed agreement to the Domestic Producers, and required that

any comments be submitted by June 28, 1999.

       The Domestic Producers filed a timely and lengthy submission, detailing numerous

substantive objections to the proposed suspension agreement (and identifying a number of

typographical errors and erroneous cross-references). Nevertheless, a few days later, on July 6, 1999

– the deadline for issuance of Commerce’s final determination in the countervailing duty

investigation – the agency and the Brazilian Government executed the Suspension Agreement. No

changes were made in response to the Domestic Producers’ comments. Even the typographical

errors and erroneous cross-references went uncorrected.9

       Commerce’s final affirmative determination in the underlying investigation – issued that

same day – found net subsidy rates for the Brazilian Exporters ranging between 6.35% and 9.67%.10

However, as a result of the Suspension Agreement, no countervailing duty order was issued.


                             II. The Suspension Agreement Statute

       As discussed in Bethlehem II, there are essentially two distinct types of suspension

agreements in countervailing duty cases – so-called “subsection (b) agreements” and “subsection (c)

agreements.” See generally Bethlehem II, 25 CIT at 898-99, 159 F. Supp. 2d at 734-35. Subsection



       9
        There was only one difference between the draft suspension agreement that was initialed by
Commerce and the Government of Brazil, and the Suspension Agreement that they actually executed
by the two parties – and that change was not made to reflect the comments of the petitioning
Domestic Producers. See Bethlehem II, 25 CIT at 907, 159 F. Supp. 2d at 742-43.
       10
          The following month, the I TC issued its final determination on material injury, confirming
its affirmative preliminary finding.
Court No. 99-08-00525                                                                          Page 8



(b) agreements eliminate or offset completely a countervailable subsidy, or cease exports of the

subject merchandise. 19 U.S.C. § 1671c(b) (1994).11 In contrast, subsection (c) agreements – like

the Suspension Agreement at issue here – do not cease exports; nor do they completely eliminate or

offset countervailable subsidies. Rather, they eliminate only the exports’ injurious effect. 19 U.S.C.

§ 1671c(c).

       Prior to accepting either a subsection (b) or (c) agreement, Commerce must find both that

“suspension of the investigation is in the public interest,” and that “effective monitoring of the

agreement by the United States is practicable.” 19 U.S.C. § 1671c(d)(1). Commerce also is required

to notify petitioners of, and consult with them concerning, its intention to suspend the investigation.

Further, Commerce must provide petitioners with a copy of the proposed agreement, and accord

them an opportunity to comment. 19 U.S.C. § 1671c(e).

       But there are additional requirements for subsection (c) agreements.             Because such

agreements, by definition, allow some subsidy practices to continue, Congress imposed further

restrictions on subsection (c) agreements, limiting their use to cases involving “extraordinary

circumstances” – cases where the suspension of the investigation is more beneficial to the domestic

industry than its continuation, and where the investigation is “complex.” See S. Rep. No. 96-249,

at 51 (1979), reprinted in 1979 U.S.C.C.A.N. 381, 437 (discussing the extraordinary circumstances

requirement set out in 19 U.S.C. § 1671c(c)(4)).

       Moreover, while all subsection (c) agreements require findings of “extraordinary

circumstances” and “complexity” (as discussed above), there are even more, unique requirements


       11
            All statutory citations are to the 1994 edition of the U.S. Code.
Court No. 99-08-00525                                                                           Page 9



for those subsection (c) agreements which are – like the Agreement here at issue – quantitative

restriction agreements.12 Specifically, the statute mandates that, in evaluating the public interest vis-

à-vis such an agreement, Commerce must both (i) consult with potentially affected consuming

industries, as well as potentially affected producers and workers in the domestic industry, and (ii)

take into account the impact of such an agreement on U.S. consumers, the international economic

interests of the United States, and the competitiveness of the domestic industry (in addition to any

other necessary or appropriate factors). 19 U.S.C. § 1671c(d)(1).

        As Congress intended, Commerce has invoked the suspension provisions of the trade laws

only infrequently in both countervailing duty and antidumping investigations. Notably, prior to the

suspensions of both the countervailing duty investigation at issue and the parallel antidumping

investigation, Commerce had accepted only four other subsection (c) agreements, including both

antidumping and countervailing duty cases. (Significantly, in each of those four prior cases,

Commerce sought – and obtained – the consent of the petitioners.) See Bethlehem II, 25 CIT at 899,

159 F. Supp. 2d at 735.

        Moreover, not only were suspension agreements expected to be relatively unusual but, in

addition, Congress also intended that – in those rare cases where they were appropriate – suspension

agreements generally would be entered into very early in the investigative process. See generally

Bethlehem I, 25 CIT at 522, 146 F. Supp. 2d at 930-31; Bethlehem II, 25 CIT at 898, 159 F. Supp.




        12
         A quantitative restriction agreement is an agreement by a foreign government to limit the
volume of imports of the merchandise at issue into the United States – that is, an agreement
establishing a quota. See 19 U.S.C. § 1671c(c)(3).
Court No. 99-08-00525                                                                            Page 10



2d at 733; Bethlehem III, 28 CIT at _____, 316 F. Supp. 2d at1313.13 Consistent with that intent,

the Commerce Department’s regulations require, in a nutshell, that a copy of any proposed

countervailing duty suspension agreement be forwarded to petitioners no later than 15 days after

Commerce’s preliminary determination, and Commerce must accept or reject a final agreement no

later than 45 to 60 days after the preliminary determination (depending on the circumstances). See

19 C.F.R. §§ 351.208(f)(1)(ii), 351.208(f)(2)(i)(B), 351.208(g)(1).


                                           III. Analysis

       In patent contravention of Congressional intent and Commerce’s own regulations, the timing

of the Suspension Agreement in this action gave new meaning to the phrase “down to the wire.” As

discussed in greater detail below, the timing issue has cast a long shadow over the Agreement.

Indeed, it has significant, and arguably fatal, implications for the Agreement, in light of several

provisions of the applicable statute – particularly the notice-and-comment requirements and the

consultation requirements, as well as the “more beneficial” requirement.


                             A. Notice, Comment and Consultation

       The notice, comment and consultation requirements of the suspension agreement statute

mandate that, before entering into such an agreement, the Commerce Department must:

       (1) notify the petitioner of, and consult with the petitioner concerning, its intention
       to suspend the investigation . . . not less than 30 days before the date on which it
       suspends the investigation,


       13
         But see S. Rep. No. 96-249, at 15, reprinted in 1979 U.S.C.C.A.N. at 401 (contemplating
that, in certain cases, Commerce could accept a suspension agreement as late as its final
determination).
Court No. 99-08-00525                                                                            Page 11



        (2) provide a copy of the proposed agreement to the petitioner . . . together with an
        explanation of how the agreement will be carried out and enforced (including any
        action required of foreign governments), and of how the agreement will meet the
        requirements of subsections (b) and (d) or (c) and (d) of [the statute], and

        (3) permit all interested parties . . . to submit comments and information for the
        record before the date on which notice of suspension of the investigation is published
        ....

19 U.S.C. § 1671c(e). The legislative history of the statute highlights the importance of those

provisions, emphasizing that “the requirement that the petitioner be consulted will not be met by pro

forma communications. Complete disclosure and discussion is required.” S. Rep. No. 96-249, at

54, reprinted in 1979 U.S.C.C.A.N. at 437.

         The Domestic Producers argue that “while Commerce has refused to make any effort to

engage in meaningful consultations with Plaintiffs, it has continued to engage in discussions with

the Brazilians.” Indeed, the Domestic Producers emphasize that “Commerce has had almost five

years and numerous opportunities to consult with Plaintiffs and to comply with the requirements of

the suspension agreement statute, . . . [but] has shown time and time again that it is unwilling to do

so.” The Domestic Producers therefore urged, in their comments on the Redetermination on

Remand, that “[t]he time for consultations and for Commerce to act should . . . be declared over.”

Plaintiffs’ Brief at 12.

        In contrast, as it has from the start, the Government maintains that the Commerce Department

complied fully with all applicable notice, comment and consultation requirements. See, e.g.,

Bethlehem II, 25 CIT at 904-05, 159 F. Supp. 2d at 739-40 (and authorities cited there); Bethlehem

III, 28 CIT at ____, 316 F. Supp. 2d at 1315; Redetermination on Remand at 5, 7-11, 28, 31

(“Commerce has given petitioners a full opportunity to express their views and to make known their
Court No. 99-08-00525                                                                         Page 12



objections to the Agreement”). However, it is not enough to prove that the agency solicited and

received comments from the Domestic Producers before executing the Suspension Agreement. As

the Government has previously conceded, the agency must also give those comments meaningful

consideration. See Bethlehem II, 25 CIT at 907, 159 F. Supp. 2d at 743 (citing Oral Argument Tr.

at 44-46). In addition, the agency must engage the Domestic Producers in good faith consultations,

in a timely fashion.14 Given the timeline on which the agency was operating, that was virtually

impossible here.

       Though it has no one but itself to blame, the Commerce Department found itself engaged in

a headlong race against time – rushing to complete both the Suspension Agreement and the agency’s

Final Determination.15 As a purely practical matter, the clock effectively refutes any suggestion that

       14
         In addition to the consultation requirements of 19 U.S.C. § 1671c(e) (quoted above), which
govern all suspension agreements under both subsections (b) and (c), there are additional
consultation requirements which apply to quantitative restriction agreements such as the Suspension
Agreement at issue here. See 19 U.S.C. § 1671c(d)(1).

        Throughout this action, the Government has persisted in conflating Commerce’s notice-and-
comment obligations with its consultation obligations. And, to some extent, the Government has
also conflated its consultation obligations under one part of the statute with its consultation
obligations under another part. However, the statute is clear: Commerce’s consultation obligations
are separate and distinct from (albeit related to) its notice-and-comment obligations. See generally
Bethlehem II, 25 CIT at 908 n.26, 159 F. Supp. 2d at 743 n.26; Bethlehem III, 28 CIT at ____, 316
F. Supp. 2d at 1317. And, as discussed immediately above, the statute imposes several separate and
distinct consultation obligations as well.
       15
        As Bethlehem II noted, there can be no doubt that “the tandem tasks of both finalizing the
[agency’s] Final Determination and determining whether to suspend the investigation in fact did tax
Commerce personnel to the limit.” Bethlehem II, 25 CIT at 906 n.24, 159 F. Supp. 2d at 742 n.24.

       Indeed, Commerce promulgated the agency regulations here at issue to significantly advance
the deadlines for initialing and signing suspension agreements to avoid precisely the dilemma
presented here – the “enormous burden on the parties and on the Department” inherent in the
simultaneous consideration of a suspension agreement and preparation of a final determination. Id.
Court No. 99-08-00525                                                                         Page 13



the agency gave the Domestic Producers’ comments the meaningful consideration required by the

statute – a point reinforced by the administrative record, which initially was essentially devoid of

affirmative evidence “to indicate that Commerce even reviewed – much less considered or responded

to – the petitioners’ written comments” before concluding the suspension agreement. See Bethlehem

II, 25 CIT at 905, 159 F. Supp. 2d at 740.

       Nor does the Commerce Department claim that it made one single change to the proposed

agreement to reflect the concerns expressed in the Domestic Producers’ comments. Indeed, it is

undisputed that the agency failed even to correct any of the numerous typographical errors and

erroneous cross-references in the proposed agreement, which the Domestic Producers pointed out

in their comments. See Bethlehem II, 25 CIT at 907 n.25, 159 F. Supp. 2d at 743 n.25; Bethlehem

III, 28 CIT at ____, 316 F. Supp. 2d at 1311. That fact is silent (and damning) testimony to the press

of time under which the agency was operating, and – particularly in the totality of the circumstances

– calls into question how carefully and by whom (perhaps even whether) the Domestic Producers’

comments were read before the Suspension Agreement was executed. At a bare minimum, the

agency’s skin-of-its teeth timing belies any argument that the Domestic Producers’ comments were

carefully analyzed or given serious consideration – much less that the Agreement was the subject of

meaningful, good faith consultations – before the Commerce Department executed the Agreement.16


(quoting Antidumping Duties; Countervailing Duties, 61 Fed. Reg. 7,308, 7,316 (Dep’t Commerce
Feb. 27, 1996) ).
       16
          Bethlehem III disposed of the Domestic Producers’ more technical challenges to the
Commerce Department’s analysis of their comments on remand. See Bethlehem III, 28 CIT at ____,
316 F. Supp. 2d at 1316-17 (addressing, inter alia, Domestic Producers’ arguments that Commerce
failed to respond to a number of their comments, and “flatly rejected every single one”).
Court No. 99-08-00525                                                                        Page 14



       Bethlehem III accorded the Commerce Department “one final opportunity to engage in

further consultations with the Domestic Producers,” and emphasized that – if it were, in fact, even

possible for the agency to remedy post hoc its violation of the Domestic Producers’ right to pre-

agreement consultations (a question on which judgment was reserved) – Commerce would be

required to “give meaningful consideration to terminating, abandoning or revising the Agreement,

in light of the Domestic Producers’ comments and the agency’s consultations; and that consideration

must be sufficiently documented in the administrative record to enable a court to review the agency’s

action and satisfy itself that the agency’s consideration of options was, indeed, meaningful.”

Bethlehem III, 28 CIT at ____, 316 F. Supp. 2d at 1319 (emphasis added).

       Instead, the agency’s Redetermination on Remand includes little more than a chronology of

contacts with the Domestic Producers. See Redetermination on Remand at 6-11, 31-33. The record

on remand is barren of evidence that the agency complied with the court’s instructions to “give

meaningful consideration to terminating, abandoning or revising the Agreement” – with the

exception of Commerce’s bald assertions that it “has meaningfully consulted with petitioners and

considered the possibility of termination,” but “has concluded not to terminate the Agreement” since

the Agreement “[has] not been violated and meets the requirements” of the statute.               See

Redetermination on Remand at 31, 33. As a procedural matter, self-serving, conclusory statements




        However, Bethlehem III did not reach the fundamental question whether a post hoc analysis
of a petitioner’s comments effectively remedies the agency’s violation of the statute’s procedural
requirement that comments be considered before an agreement is executed. See generally Bethlehem
III, 28 CIT at ____, 316 F. Supp. 2d at 1319 (observing that, while “it is clear that the Domestic
Producers have been deprived of certain procedural rights accorded them by the statute,” it is
“entirely unclear . . . whether those deprivations can be effectively remedied”).
Court No. 99-08-00525                                                                          Page 15



such as those cannot constitute a record sufficient to enable a court to “satisfy itself that the agency

exercised a reasoned discretion” in reaching its determination. See Greater Boston Television Corp.

v. Federal Communications Comm., 444 F.2d 841, 850 (D.C. Cir. 1971).

       Moreover, as Bethlehem III suggested, Commerce’s approach to notice-and-comment and

consultation is not only procedurally defective; it is substantively flawed as well. See Bethlehem III,

28 CIT at ____, 316 F. Supp. 2d at 1318-19. Ordered to consider whether the Agreement should be

modified or rescinded in an effort to cure (if possible) the agency’s failure to comply with the

procedural requirements of the statute before the Agreement was executed, Commerce responded

that it “has concluded not to terminate the Agreement” because it “[has] not been violated and meets

the requirements” of the statute. See Redetermination on Remand at 31, 33. That is not the proper

standard.

       In short, Commerce has continued to view the Agreement through the rear-view mirror –

treating it as a “done deal.”       Commerce’s perspective may be understandable, under the

circumstances. But, as Bethlehem III observed, any dilemma that the agency has confronted is one

of its own making:

       Due to its own failure to allow itself sufficient time to consult meaningfully with the
       Domestic Producers before entering into the Suspension Agreement, Commerce may
       well now feel trapped between a rock and a hard place. Although it has sought
       (however belatedly) to consult with the Domestic Producers, it (at least arguably)
       cannot repudiate the Agreement, or even revise it without the consent of the Brazilian
       Government. Under these circumstances, it is perhaps not surprising that
       Commerce’s general tenor throughout these proceedings has been to minimize or
       dismiss the Domestic Producers’ comments and concerns.

Bethlehem III, 28 CIT at ____, 316 F. Supp. 2d at 1318.
Court No. 99-08-00525                                                                         Page 16



       Given the procedural posture of this case, it is now (mercifully) unnecessary to decide

whether there is any action that the agency could take at this time that would effectively remedy post

hoc its violation of the Domestic Producers’ statutory right to pre-agreement consultations. But,

clearly, that violation could not be cured by applying the standard that Commerce articulated here.

As Bethlehem III observed:

       [D]ue to the unique posture of this case, Commerce now necessarily views the
       Domestic Producers’ comments through the prism of an executed Agreement by
       which it is bound, and rejects their concerns because (according to Commerce) they
       do not reflect either a violation of the statute, or a violation of the Agreement (which
       would justify its termination). . . . There can be little doubt that this is a very
       different – and much more rigorous – standard for comments than that which
       Commerce has applied in other cases, where it has consulted petitioners in advance.

Bethlehem III, 28 CIT at ____, 316 F. Supp. 2d at 1319.

       The two-part standard that Commerce applied in this case – i.e., that the terms of the

suspension agreement (a) meet the requirements of the statute, and (b) have not been violated – may

be a standard that properly could be applied to justify an agency decision not to terminate an

agreement that was entered into in full compliance with the procedural requirements of the statute.

But the Agreement in this case is not such an agreement.

       The standard articulated by Commerce is far too lenient where, as here, the agency failed to

accord the Domestic Producers their procedural rights before signing the agreement. In such a case,

Commerce can cure its error – if at all – only by seeking to “turn back the clock” and to now

consider how it would have modified the draft Agreement (and, indeed, whether it would have

entered into the Agreement at all) if – in the fullness of time, before signing the Agreement – it had
Court No. 99-08-00525                                                                         Page 17



engaged in meaningful, good faith consultations with the Domestic Producers and had given careful

consideration to their comments, as the statute requires.

        As Bethlehem III noted:

        One can only speculate what the Suspension Agreement would have looked like had
        Commerce allowed itself sufficient time to confer in advance with the Domestic
        Producers in order to ascertain their concerns, and then to negotiate with the
        Brazilian Government in an effort to resolve them. Maybe timely consultations and
        negotiations would have yielded a suspension agreement acceptable to the Domestic
        Producers (as such consultations and negotiations have in all other cases); maybe
        there would have been no agreement at all. In any event, it is highly unlikely that –
        had Commerce consulted with the Domestic Producers in a timely fashion (as the
        statute requires) – any resulting agreement would have been identical in every respect
        to the Agreement now in place.

Bethlehem III, 28 CIT at ____, 316 F. Supp. 2d at 1318-19 (footnote omitted).


                         B. Extraordinary Circumstances/“Beneficiality”

        Just as the timing of the Agreement here prejudiced Commerce’s ability to comply with the

procedural requirements of the suspension agreement statute, it had equally grave implications for

certain of the statute’s substantive requirements. The so-called “beneficiality” requirement is a case

in point.

        As summarized in section II above, subsection (c) agreements (like the Suspension

Agreement here) are limited to cases involving “extraordinary circumstances” – that is,

circumstances in which, inter alia, “suspension of an investigation will be more beneficial to the

domestic industry than continuation of the investigation.” 19 U.S.C. §§ 1671c(c)(1), 1671c(c)(4)(A)

(emphasis added).
Court No. 99-08-00525                                                                           Page 18



        As section II explains, Congress intended suspension agreements would be used only rarely

and, in any event, early in an investigation – when the intrinsic benefits inherent in an agreement

would include the avoidance of substantial costs at the administrative and appellate levels by all

parties, as well as the availability of early and certain (even if different, or arguably less complete)

relief for the domestic industry.17 Commerce’s own regulations are to the same effect.

        In this respect, suspension agreements have been aptly analogized to settlement agreements

used in general civil litigation. See, e.g., Bethlehem II, 25 CIT at 896, 159 F. Supp. 2d at 731-32

(citing, inter alia, 125 Cong. Rec. 20,168 (1979), noting that members of Congress analogized

suspension agreements to settlement agreements in general civil litigation). Early in a civil case,

both parties have incentives to settle, and both parties face uncertainty. As a general matter, as

litigation progresses, the parties’ “sunk costs” mount (and thus the price tag on settlement increases),



        17
        “In authorizing the use of suspension agreements in appropriate countervailing duty cases,
Congress recognized their ‘importance . . . to both importers and domestic industry as a means of
achieving the remedial purposes of the law in as short a time as possible and with a minimum
expenditure of resources by all parties involved.’” Bethlehem II, 25 CIT at 898, 159 F. Supp. 2d at
733 (quoting H. Rep. No. 96-317, at 53 (1979)) (emphasis supplied).

        See S. Rep. No. 96-249, at 54, 1979 U.S.C.C.A.N. at 440 (touting suspension agreements as
a means of “permit[ting] rapid and pragmatic resolutions of countervailing duty cases”) (quoted in
Bethlehem II, 25 CIT at 898, 159 F. Supp. 2d at 733) (emphasis added). See also H. Rep. No. 96-
317, at 55, 65 (including, among the advantages of subsection (c) suspension agreements, “the
expenses saved because of prompt settlement of a case” and “the certainty of prompt relief”) (quoted
in Bethlehem II, 25 CIT at 898 n.10, 159 F. Supp. 2d at 733 n.10) (emphasis added); Statements of
Administrative Action for Trade Agreements Act of 1979, H.R. Doc. No. 96-153, Part II at 402,
reprinted in 1979 U.S.C.C.A.N. 665, 675 (emphasizing that the advantages of subsection (c)
agreements include “the value of settling the case quickly” and “the certainty of prompt relief”)
(quoted in Bethlehem II, 25 CIT at 898 n.10, 159 F. Supp. 2d at 733 n.10) (emphasis added).
Court No. 99-08-00525                                                                              Page 19



and the parties’ uncertainty as to the outcome of the case diminishes (as they get a better “feel” both

for the probability that they will prevail at trial, and for the range of money damages that could be

awarded).

        Thus, early in a case, an injured party has an incentive to settle because, inter alia, (a) it has

relatively little “feel” for how much it may be awarded at trial (and, indeed, there is at least a

possibility that it will be awarded nothing at all); and (b) it can avoid most, if not all, of the costs of

litigation. An early settlement – ensuring an injured party at least some measure of relief – may thus

be attractive (even though the relief is less than the party might have received at trial), because (a)

the relief is immediate; (b) the relief is certain (i.e., the injured party avoids the risk that it will be

found entitled to no relief at all, or to less relief than that for which it settled); and (c) the relief is

not diminished by the expense of litigation. Civil litigants – by definition – “settle” their cases (if

at all) before the jury returns its verdict (and, often, well before the case even goes to trial). But that

is not what happened here.

        Here, it is as though the jury returned its verdict (i.e., the Commerce Department completed

its investigation and rendered its Final Determination), but the plaintiffs inexplicably then decided

to settle for less than the amount of the jury’s verdict – except that, of course, here the “plaintiffs”

(i.e., the Domestic Producers) were not even a party to the “settlement.”18


        18
          See 125 Cong. Rec. 20,168 (1979) (in a colloquy immediately preceding vote on proposed
suspension agreement statute, Senator Heinz distinguished suspension agreements from the
settlement agreements used in general civil litigation, emphasizing that the domestic industry is not
a party to a suspension agreement: “In fact there is a major difference [between suspension
agreements and settlement agreements in general civil suits]. In a suit any settlement is between
plaintiff and defendant. In this bill any settlement is between defendant and judge, a very different
relationship, especially when the judge is not always neutral.”).
Court No. 99-08-00525                                                                       Page 20



       Given the timing in this case, the Domestic Producers – as a practical matter – had little or

nothing to gain by the Suspension Agreement. Because the Suspension Agreement was executed

on the deadline for the issuance of Commerce’s Final Determination, there was no “uncertainty of

relief.” As a practical matter, the Domestic Producers knew precisely what relief they would have

received under a countervailing duty order, and the “benefits” accorded to them under the

Suspension Agreement paled by comparison. Moreover, because the Suspension Agreement was

executed on the deadline for the issuance of Commerce’s Final Determination, the “benefits”

accorded the Domestic Producer under the Suspension Agreement were not – in any real sense –

more immediate than the relief that they would have received under an order. Further, because the

Commerce Department entered into the Suspension Agreement at the very end of the investigation,

the Domestic Producers were not spared the costs of investigation and litigation. (Indeed, over and

above the full costs of completing the countervailing duty investigation, they were also forced to

incur the costs of analyzing and commenting on the draft Suspension Agreement – on an exigent

basis, no less.) See generally Bethlehem II, 25 CIT at 916 n.42, 159 F. Supp. 2d at 751 n.42

(addressing parties’ respective arguments on lack of benefits of “early settlement” in this case).

       In short, by choosing to enter into the Suspension Agreement here at the last possible moment

permitted by the statute, the Commerce Department not only flouted its own regulations governing

the timing of such agreements (and violated the procedural requirements of the statute), it also
Court No. 99-08-00525                                                                            Page 21



deprived itself of the ability to point to the availability of early relief and savings to all parties as

benefits of the Agreement.19 See generally Plaintiffs’ Brief at 33-34.

        In an attempt to build a case that the Agreement is “more beneficial” to the Domestic

Producers than would be a countervailing duty order, but unable to rely on any of the benefits

inherent in a suspension agreement reached early in an investigation, Commerce has been reduced

to pointing to a laundry list of asserted “benefits,” which the Domestic Producers emphatically reject.

Compare Redetermination on Remand at 13-16, 34-43 with Plaintiffs’ Brief at 23-34 and Plaintiffs’

Reply Brief at 9-14.

        In light of the procedural posture of the case, there is no need to here analyze separately each

of the asserted “benefits” that Commerce has identified. Suffice it to say that at least some of the

agency’s claims of “benefit” are strained. For example, in its Redetermination on Remand,

Commerce continues to tout the Agreement’s three-month “moratorium” on imports,20 emphasizing

that such relief would be beyond the scope of a countervailing duty order, and arguing that the


        19
          It also seems likely that – if Commerce had engaged in the meaningful, good faith
consultations with the Domestic Producers required by the statute before concluding the Agreement
– the Agreement (if there was one) would have looked at least somewhat different, and might have
incorporated other, additional “benefits” to the Domestic Producers to which Commerce could now
point. See generally 25 CIT at 906 n.24, 159 F. Supp. 2d at 742 n.24 (noting that, in the course of
oral argument, counsel for the Government conceded that the press of time constrained Commerce’s
ability to consult with the petitioning Domestic Producers before executing the Agreement).

         As Bethlehem II noted, nothing in the parties’ submissions discloses why Commerce failed
in this case to adhere to the timeline established in its own regulations. Bethlehem II, 25 CIT at 906
n.24, 159 F. Supp. 2d at 742 n.24.
        20
         Specifically, under the Agreement, imports of Brazilian steel were excluded from the
United States from July 19, 1999 through September 30, 1999. See Suspension Agreement, 64 Fed.
Reg. at 38,798.
Court No. 99-08-00525                                                                              Page 22



Agreement is thus “more beneficial” than an order. See, e.g., Redetermination on Remand at 13-14,

21-24, 40-41. But the mere fact that a suspension agreement affords an industry some particular

form of relief that would not be available under an order cannot, as a matter of logic, mean that the

agreement is necessarily “more beneficial” to the domestic industry. That particular form of “relief”

may be of little interest or benefit to the industry at issue, particularly compared to the relief available

under a countervailing duty order. Apples-to-oranges comparisons are dangerous. When you’re

making orange juice, apples hold little appeal.

        Moreover, the extent of any purported alternative “relief” must be considered as well.

Commerce here relies on a three-month moratorium. But there is no apparent magic to three months

(as opposed to a shorter, or longer, period). What about one day? A one-day moratorium is “relief”

that is not available under a countervailing duty order. Would Commerce try to argue with a straight

face that a one-day moratorium would suffice to make a suspension agreement “more beneficial”

than an order?

        Commerce’s inability to point here to benefits of “early settlement” – early and certain relief

for the domestic industry, and cost savings for all parties – as “benefits” to the Domestic Producers

seriously undermines the agency’s ability to establish the “extraordinary circumstances” required

under the statute, and has left the agency grasping at straws. The infirmities in its case on

“beneficiality” are both illustrated and exacerbated by the Domestic Producers’ opposition to (and

the wholesale absence of any affirmative support for) the Suspension Agreement.
Court No. 99-08-00525                                                                           Page 23



        Emphasizing that they speak for a majority of the domestic industry,21 the Domestic

Producers have argued in this action that Commerce cannot find the Agreement to be “more

beneficial” to the domestic industry if the Domestic Producers themselves oppose it. See Bethlehem

II, 25 CIT at 912-13, 159 F. Supp. 2d at 747-48 (and authorities cited there); Bethlehem III, 28 CIT

at ____, 316 F. Supp. 2d at 1320 (and authorities cited there). Although Bethlehem III rejected the

suggestion that – as a matter of law – the statute’s “beneficiality” requirement requires the

petitioning industry’s consent for a subsection (c) agreement, it sounded a note of caution:

        To say that the statute does not require petitioners’ consent to a subsection (c)
        agreement, however, is not to say that their opposition is irrelevant. Even if
        petitioners’ consent is not per se required, the extent of the domestic industry’s
        consent – or opposition – logically must bear on (and, arguably, itself constitutes
        evidence as to) whether or not a suspension agreement is, in the words of the statute,
        “more beneficial to the domestic industry.” When Commerce elects to enter into a
        subsection (c) agreement over the objections of a majority of the industry, it does so
        at its peril – particularly where, as here, it cannot point to “early settlement” as a
        benefit.



        21
          In its Redetermination on Remand, Commerce repeatedly seeks to minimize the
significance of the Domestic Producers’ opposition, asserting that “[t]he stated opinions of the
petitioners, however, cannot be considered representative of the opinions of all petitioners, let alone
of the domestic industry as a whole.” Redetermination on Remand at 40. See also id. at 13 (“These
stated opinions of the five petitioners, however, cannot be considered representative of all the parties
to this proceeding, nor reflective of the entire hot-rolled flat-rolled carbon-quality steel industry.”).

        Contrary to Commerce’s implication, the uncontroverted evidence of record establishes that
the plaintiff Domestic Producers constitute roughly half of the industry overall, and well over half
of the industry that participated in the underlying investigation. See footnote 1, supra.

       Moreover, it is noteworthy that, “[i]n the companion case challenging the suspension
agreement in the related antidumping proceeding, the Government and the Brazilian Exporters made
much of the fact that seven of the petitioning U.S. steel producers wrote a letter supporting certain
aspects of that agreement. In contrast, none of the petitioners here broke ranks.” Bethlehem II, 25
CIT at 913 n.33, 159 F. Supp. 2d at 748 n.33 (citation omitted) (emphasis added).
Court No. 99-08-00525                                                                          Page 24



Bethlehem III, 28 CIT at ____, 316 F. Supp. 2d at 1321-22 (emphasis added). As Bethlehem III

concluded, “Commerce is being far too cavalier here. It cannot dismiss the fact that a majority of

the industry affirmatively and vehemently opposes the Suspension Agreement, and no one – not a

single domestic producer . . . – affirmatively supports it.”22 28 CIT at ____, 316 F. Supp. 2d at 1322.

       It is indeed telling that – as section II above notes – Commerce had obtained the domestic

industry’s consent to all subsection (c) suspension agreements, prior to this one.23 In the final

analysis, although the suspension agreement statute grants Commerce the authority to make the

“more beneficial” determination, any such determination must be supported by substantial evidence

on the record and otherwise in accordance with law. It is not at all clear that Commerce could ever

justify making a “more beneficial” finding in the face of so much industry opposition – particularly

where, as here, there is no affirmative industry support, and there are no “benefits” associated with

the timing of the agreement.




       22
         Commerce’s inability to establish, and document for the record, at least some affirmative
support from domestic producers may be simply yet another symptom of the extreme time pressure
under which the agency was operating.
       23
         Of course, as Bethlehem III pointed out, none of Commerce’s prior subsection (c)
agreements involved the exigencies present in this case (and in the companion antidumping case).
“[T]hus, [in those other cases], there was presumably the opportunity for greater consultation and
negotiation between Commerce and the domestic interests on the one hand, and between Commerce
and the foreign interests on the other hand.” Bethlehem III, 28 CIT at ____ n.13, 316 F. Supp. 2d
at 1318 n.13. Obviously, adequate time for meaningful, good faith consultation enhances the
likelihood of negotiating an agreement that both enjoys the support of the domestic industry and is
acceptable to the foreign interests at issue.
Court No. 99-08-00525                                                                          Page 25



                                          IV. Conclusion

       This case tests the absolute outer limits of Commerce’s authority to enter into suspension

agreements. If Commerce can enter into a subsection (c) suspension agreement under circumstances

such as those presented here – at the eleventh hour, where there are no benefits of “early settlement,”

and over the vehement objections of the majority of the domestic industry, with no affirmative

domestic industry support whatsoever – the agency’s authority may be, as a practical matter, virtually

unconstrained.

       Here, more than five years after the commencement of this action, Commerce still had yet

to “directly address the extent of the opposition of the domestic industry” to this Agreement. Nor

did the agency ever “articulate precisely why its judgment as to the best interests of the industry

should be credited over that of [the majority of those in the industry]” – that is, the judgment of the

men and women in the trade “who live and breathe the industry every day, and whose futures and

fortunes are inextricably tied to it.” Bethlehem III, 28 CIT ____, 316 F. Supp. 2d at 1322.

       The administrative record is also conspicuously silent on the reason behind the extraordinary,

last-minute timing of the Agreement – the need for exigency. However, as supplemented on remand,

the record does offer some insight into the Agreement’s raison d’etre:

       In mid-1997, a severe financial crisis spread through many economies in Asia and led
       to the region’s worst economic downturn in thirty years. Within a year, the financial
       contagion had also spread to Russia and Brazil. In 1998, the Brazilian currency
       began to depreciate sharply. The value of the real with respect to the U.S. dollar fell
       8 percent during that year, then plunged another 30 percent in the one-half year
       before the signing of the Agreement. The country’s financial crisis threatened to spill
       over to other economies in the region. The financial crisis that began in Asia and
       spread to Brazil was an unprecedented event that took place just prior to the time
       during which the Agreement was being considered. In part as a result of the
       worsening economic circumstances in Brazil, and the concern that the country’s
Court No. 99-08-00525                                                                           Page 26



       financial crisis could spread to other economies, Commerce sought to foster and
       support economic stability in Brazil.

       Brazil has a significant steelmaking capacity that is an important sector of the
       Brazilian economy. By permitting Brazilian hot-rolled steel manufacturers to
       continue to sell hot-rolled steel in the United States, albeit within the significant
       disciplines of a suspension agreement, the Agreement fosters economic stability in
       an important sector of the overall Brazilian economy.

Redetermination on Remand at 26 (emphasis added). See also id. at 29 (emphasizing that “Brazil

is a major U.S. trading partner, the largest Latin American economy, and an economy that is facing

economic instability”).24

       The suspension agreement statute provides that, in evaluating a proposed subsection (c)

agreement involving quantitative restrictions, the Commerce Department must consider whether the

proposed agreement is in the public interest. The three factors to be weighed in determining the

public interest include – in addition to, inter alia, “the relative impact on the competitiveness of the

domestic industry . . . , including any such impact on employment and investment in that industry”

– “the relative impact on the international economic interests of the United States.” 19 U.S.C. §

1671c(a)(2)(B).




       24
        That language is taken verbatim from Commerce’s prior remand results. See Amended
Final Redetermination Pursuant to Court Remand (March 7, 2002) at 14-15, 36.

        Significantly, the Public Interest Memorandum that Commerce prepared in July 1999 to
support its initial suspension determination alluded only vaguely to the benefits that the Brazilian
Exporters were expected to reap from the Agreement. See Memorandum from ITA Office of Policy
to Ass’t Sec. For Import Administration (July 6, 1999) (Supp. P.R. Doc. No. 2) (“Public Interest
Memorandum”). Only more recently has Commerce expressly acknowledged those benefits, albeit
casting them as integrally tied to “the international economic interests of the United States.”
Court No. 99-08-00525                                                                           Page 27



        Commerce was thus required by statute to consider the “international economic interests”

of this country in evaluating the proposed agreement at issue here. But nothing in the statute

suggests that Congress intended “international economic interests” to trump other statutory criteria.

Nothing in the statute suggests that Congress intended to permit “beneficiality” to the domestic

industry to be sacrificed on the altar of foreign policy or politics. Indeed, to the contrary, as section

II above explains, Congress enacted the suspension agreement statute for the express purpose of

imposing on the Executive Branch “strict limits on discontinuing or suspending investigations

pursuant to deals with foreign governments.” See generally Bethlehem II, 25 CIT at 896-98, 159 F.

Supp. 2d at 733-34 (quoting 125 Cong. Rec. 20,163 (1979)).

        As Bethlehem III observed, this case ultimately leaves one “with a distinctly uneasy sense

that there is more here than meets the eye – that not all the cards are on the table.” Bethlehem III,

28 CIT ____, 316 F. Supp. 2d at 1322. Fortunately for Commerce, the procedural posture of the case

spares it from any deeper probing of the bases for its actions in this case. Perhaps time will prove

this case to be anomalous, an aberration of agency practice.25

        It is worth noting that, in the future, the Commerce Department would be well advised to

honor the letter and the spirit of both the suspension agreement statute and its own regulations,

including those provisions governing the timing of such agreements. Any failure to do so may cast



        25
         There is, however, at least one case pending before the court in which the plaintiffs allege
that Commerce’s failure to comply with the deadlines set in its own regulations governing
suspension agreements constitutes reversible error. See Complaint at ¶¶ 16-23 and Memorandum
of Points and Authorities in Support of San Vicente Camalu’s Motion for Judgment on the Agency
Record at 11-20, San Vicente Camalu SPR de RI v. United States, No. 02-00811 (CIT filed Dec. 17,
2002).
Court No. 99-08-00525                                                                        Page 28



grave doubt on the legitimacy of the agency’s exercise of its authority, and raise the spectre of its

abuse for improper purposes, risking not only judicial review but Congressional scrutiny as well.

       An Order of Dismissal will enter accordingly.



                                                                   s/
                                                          Delissa A. Ridgway
                                                                 Judge

Decided: January 21, 2005
         New York, New York
                                            ERRATA


United States Steel Corporation and Ispat Inland Inc. v. United States and Usinas Siderurgicas de
Minas Gerais S/A, Companhia Siderurgica Paulista and Companhia Siderurgica Nacional, Court No.
99-08-00525, Slip Op. 05-4, dated January 21, 2005.


Page 5:       In line 6 of paragraph 2 of footnote 7, replace “of the Brazil’s” with “of Brazil’s”.

Page 7:       In line 3 of footnote 9, delete “by the two parties”.

Page 23:      In line 3 of footnote 21, replace “petitioners, however, cannot” with “petitioners . .
              . cannot”.




February 9, 2005